DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 11/04/2020, which refers to the Amendment filed on 10/23/2020. Claims 1-8, 10-16, 18-20, and 22 are pending in the case. Claim 21 has been cancelled. Claims 9 and 17 were previously cancelled. Claims 1, 15, and 20 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/23/2020 has been entered.
 
Response to Arguments
Applicant's prior art arguments and amendments to claims 1, 15, and 20 have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

Reasons for Allowance
The following is a statement of reasons for allowance:
The prior art made of record does not teach, make obvious, or suggest the claim limitations of independent claims 1, 15, and 20 as summarized below.
Chapelle et al. (Chapelle, Olivier, Eren Manavoglu, and Romer Rosales. "Simple and scalable response prediction for display advertising." ACM Transactions on Intelligent Systems and Technology (TIST) 5, no. 4 (2014): 1-34.), teaches AllReduce, a modification of a Hadoop-style MapReduce for stochastic gradient descent (SGD). To perform SGD, AllReduce computes local weights at each node and averages these local weights. In contrast, the disclosed invention, as recited in independent claims 1, 15, and 20, use a plurality of symbolic representations that preserve the combination order in applying the SGD.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126